Citation Nr: 0203035	
Decision Date: 04/04/02    Archive Date: 04/11/02

DOCKET NO.  00-12 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for metastatic squamous 
cell carcinoma of the left axilla.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel







INTRODUCTION

The veteran had active military service from July 1960 to 
August 1989.  

The matter comes to the Board of Veterans' Appeals (Board) on 
appeal of an August 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C.  


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.  

2.  The primary site of the veteran's metastatic squamous 
cell carcinoma of the left axilla is unknown.

3.  The metastatic carcinoma of the veteran's left axilla was 
not present in service or manifested within one year of the 
veteran's discharge from service, nor is it etiologically 
related to service.  


CONCLUSION OF LAW

Metastatic squamous cell carcinoma of the left axilla was not 
incurred in or aggravated by active service, nor may its 
incurrence or aggravation during active service be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
issue on appeal are liberalizing and are therefore applicable 
to the issue on appeal.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

Both the VCAA and the implementing regulations were in effect 
when the RO most recently considered the veteran's claim.  
The record reflects that the veteran has been notified of the 
requirements for the benefit sought on appeal, the evidence 
considered by the RO and the basis for the RO's denial of his 
claim.  In addition, the RO has obtained all identified 
medical evidence pertinent to the veteran's claim.  The 
veteran has not identified, and the Board is not aware of, 
any additional evidence which should be obtained to 
substantiate his claim.  

In this regard the Board notes that no VA medical opinion 
addressing whether the veteran's carcinoma is etiologically 
related to his exposure to asbestos or Agent Orange during 
service has been obtained.  However, as noted above, the VCAA 
does not require VA to provide assistance to a claimant if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  A medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but: 
(A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; 
(B) Establishes that the veteran suffered an event, 
injury or disease in service, or has a disease or symptoms of 
a disease listed in § 3.309, § 3.313, § 3.316, or 
§ 3.317manifesting during an applicable presumptive period 
provided the claimant has the required service or triggering 
event to qualify for the presumption; and 
(C) Indicates that the claimed disability or symptoms 
may be associated with the established event, injury, or 
disease in service or with another service-connected 
disability.  

38 U.S.C.A. § 5103A(d); 66 Fed. Reg. 45,631 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(c)(4)).  

As explained below, the veteran has already been thoroughly 
evaluated, without success, to determine the primary site of 
the carcinoma.  There is no reason to believe that the 
primary of the carcinoma will be determined through 
additional evaluation of the veteran.  Moreover, since the 
primary of the carcinoma remains unknown, any medical opinion 
linking the carcinoma to the veteran's exposure to asbestos 
and/or Agent Orange during service would be speculative in 
nature and thus would not substantiate the veteran's claim.  
Therefore, neither an additional examination of the veteran 
nor a medical opinion concerning the etiology of the 
carcinoma is necessary to decide this claim.  

In sum, the facts relevant to the veteran's claim have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of the veteran's claim.  

II.  Factual Background

Service medical records are negative for evidence of squamous 
cell carcinoma, and there is no post-service medical evidence 
of record documenting the presence of this disability prior 
to 1999.  Records from the National Naval Medical Center show 
that the veteran was seen in April 1999 with a one-year 
history of left axillary lymphadenopathy.  It was noted that 
he had gone to a local physician in December 1998 because he 
noticed that the mass was enlarging and painful.  He 
underwent a fine needle aspiration of the left axillary mass 
in January 1999, and the biopsy was positive for squamous 
cell carcinoma.  

While at the National Naval Medical Center, the veteran 
underwent a CT scan.  It revealed no adenopathy in the chest, 
or evidence of retrocrural, pelvic or inguinal adenopathy.  
He also underwent a bronchoscopy and an 
esophagogastroduodenoscopy (EGD).  The bronchoscopy was 
negative and the EGD was only positive for a hiatal hernia.  
Biopsies of a right frontotemporal skin lesion and left 
anterior chest lesion were felt to be particularly suspicious 
for squamous cell carcinoma.  However, the multiple studies 
and consultations performed at the National Naval Medical 
Center failed to disclose the primary of the metastatic 
squamous cell carcinoma in the left axilla.  





III.  Analysis

The veteran contends that service connection is warranted for 
the metastatic squamous cell carcinoma of his left axilla 
because it was caused by his exposure to asbestos or Agent 
Orange during service.

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service incurrence or aggravation of a malignant tumor may be 
presumed if it is manifested to a compensable degree within a 
year of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Under 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309, 
chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers and soft-
tissue sarcoma shall be considered to have been incurred in 
or aggravated during service if manifest to a degree of 10 
percent or more within a specified period of service in a 
veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  Service in the Republic of Vietnam includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

In December 2001, the "Veterans Education and Benefits 
Expansion Act of 2001", Pub. L. No. 107-103, 115 Stat. 976 
(2001), was signed into law.  A pertinent change to 
38 U.S.C.A. § 1116(a)(3) by Section 201 of the Act is 
reflected in that there is now a presumption of exposure to a 
herbicide agent, or chemical compound in a herbicide agent, 
for all veterans who served in Vietnam during the Vietnam 
era, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  This change is effective December 27, 2001.  This 
amends the previous language of 38 U.S.C.A. § 1116(a)(3) 
which allowed for a presumption of exposure to a herbicide 
agent in Vietnam only if the claimant had been diagnosed with 
one of the prescribed diseases listed under section 3.309(e).  
Other pertinent changes made to 38 U.S.C.A. § 1116 by Section 
201 include the addition of diabetes mellitus Type II to the 
list of presumptive diseases as due to herbicide exposure.  
This change is effective December 27, 2001.  Furthermore, the 
Act removes the 30-year limitation on presumptive service 
connection for respiratory cancers due to herbicide exposure.  
This change is effective January 1, 2002.  

With respect to asbestos, VA recognizes that inhalation of 
asbestos fibers can produce fibrosis and tumors.  The most 
common disease is interstitial pulmonary fibrosis 
(asbestosis).  Asbestos fibers may also produce pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of 
pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  Veterans Benefits Administration 
Manual M21-1, part VI, paragraph 7.21(a)(1).  

The medical evidence shows that the veteran's carcinoma was 
initially diagnosed more than 9 years after his discharge 
from service and that the veteran first noticed the left 
axillary lymphadenopathy more than 8 years after his 
discharge from service.  The veteran has not contended nor is 
there any indication in the medical evidence that the 
carcinoma was present in service or manifested within one 
year of the veteran's discharge from service.  

The veteran has been thoroughly evaluated to determine the 
primary site of his metastatic squamous cell carcinoma.  A CT 
scan did not disclose the primary.  The head and neck have 
been ruled out as the primary site.  Moreover, neither the 
EGD nor the bronchoscopy disclosed the primary site.  In 
fact, the primary remains unknown.  Therefore, there is no 
reasonable basis for the Board to conclude that the carcinoma 
is one of the carcinomas subject to presumptive service 
connection on an Agent Orange basis or one recognized by VA 
to be susceptible to induction by exposure to asbestos.  

Finally, the Board notes that the record contains no medical 
opinion suggesting that the carcinoma is etiologically 
related to the veteran's exposure to asbestos and/or Agent 
Orange during service.  The evidence of a nexus between the 
carcinoma and the veteran's military service is limited to 
the veteran's own statements; however, as a layperson, he is 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

In light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against the veteran's 
claim.


ORDER

Entitlement to service connection for metastatic squamous 
cell carcinoma of the left axilla is denied.  



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

